Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/02/2020 has a total of 30 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over FENG Publication No. (US 2020/0328850 A1) in view of LEE et al. Publication No. (US 2021/0204307 A1).

Regarding claim 1, FENG teaches a method for wireless communications at a device in a wireless 2network (a terminal device performs configuration information for wireless communication [0025] FIG.1), comprising:  
3receiving a physical downlink control channel comprising downlink control 4information that schedules a transmission time interval for a physical shared channel (the terminal receives the configuration information, it is determined, according to the configuration information, that the terminal may use at least two different TTIs to transmit different PDSCHs and/or different PUSCHs on a target carrier [0026] FIG.1);  
5determining one or more intervals that correspond to a periodic signal that 6collides with portions of the transmission time interval (the terminal detects a dedicated control channel in the target subframe and determines the length of the TTI for data transmission on the target carrier [TTIs that do not interfere e.g., collide with other periods of TTIs, TTIs with different lengths may be scheduled by different DCI for communication [0027-28] FIG.1); and  
7communicating over the physical shared channel during the transmission time 8interval (the terminal uses at least two different TTIs to transmit different physical shared channel .e.g., PDSCHs and/or different PUSCHs on the target carrier [0026] FIG.2). 
FENG does not explicitly teach the transmission time interval overlapping in time with the one or more intervals to 9allow communication of the periodic signal during the portions of the transmission time 10interval.  
LEE teaches the transmission time interval overlapping in time with the one or more intervals to 9allow communication of the periodic signal during the portions of the transmission time 10interval (LEE:   LTE SL transmission and NR SL transmission may partly or fully overlap within the time domain [0166] the UE determines to transmit LTE SL Service A and NR SL Service E during portions of the TTI, transmission of LTE SL Service A may partly or fully overlap with transmission of NR SL Service E within the time domain [0170-172] FIG.17).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified FENG by the teaching of LEE to allow communication of the periodic signal during the portions of the TTI overlapping in time with other intervals in order to manage or control the transmission/reception operations between services (LEE: [0186] FIG.23).

1 Regarding claim 2, the modified FENG teaches the method of claim 1, further comprising:  2receiving the periodic signal during each of the one or more intervals that 3overlap in time with the transmission time interval (LEE: transmission performed on different channels partly or fully overlap within a time domain [0152-153] the UE determines to receive LTE SL Service C and NR SL Service E [from the receiving UE FIG.17], the transmission of LTE SL Service C overlaps with transmission of NR SL Service E [0170-172]).    

1 Regarding claim 3, the modified FENG teaches the method of claim 1, further comprising:  2transmitting the periodic signal during each of the one or more intervals that 3overlap in time with the transmission time interval (LEE: the UE determines to transmit LTE SL Service C and NR SL Service E [from the transmitting UE FIG.17], the transmission of LTE SL Service C overlaps with transmission of NR SL Service E [0170-172]).  

1 Regarding claim 4, FENG teaches the method of claim 1, further comprising:  2determining a configuration of the periodic signal, wherein the one or more 3intervals are identified based at least in part on the configuration (the terminal detects the DCI in the PDCCH and a TTI of the PDSCH scheduled by the DCI and determines if its greater than or equal to the target subframe in length for data transmission [0030-31] FIG.2). 

1 Regarding claim 5, FENG teaches the method of claim 4, further comprising:  2receiving, within the downlink control information, a modulation and coding 3scheme table that indicates the configuration (the terminal receives, according to the length of the TTI of the PDSCH scheduled by the first DCI, the PDSCH scheduled by the first DCI [0030-31] FIG.2).  

claim 6, FENG teaches the method of claim 4, further comprising:  receiving radio resource control signaling that indicates the configuration (a physical resource allocation indicator field in DCI may be set based on the configured partial bandwidths [0036] FIG.2).  

1 Regarding claim 7, the modified FENG teaches the method of claim 1, further comprising:  2operating in a high-pathloss mode, wherein the transmission time interval is 3overlapped in time with the one or more intervals based at least in part on operation in the 4high-pathloss mode (LEE: transmission performed on different channels partly or fully overlap within a time domain [0152-153] the UE determines to receive LTE SL Service C and NR SL Service E [from the receiving UE FIG.17], the transmission of LTE SL Service C overlaps with transmission of NR SL Service E [0170-172]).      

1 Regarding claim 8, FENG teaches the method of claim 1, further comprising:  2determining a bit value within the downlink control information, wherein the 3transmission time interval is overlapped in time with the one or more intervals based at least 4in part on the determined bit value (when a PDSCH corresponding to a conventional TTI on a target carrier is scheduled by means of a DCI format 1A, the size of DCI is 29 bits, and when a PDSCH corresponding to a short TTI on a target carrier is scheduled by using a DCI format 1A, the size of DCI is still 29 bits [0035] FIG.2).  

claim 9, FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises:  3transmitting a physical uplink shared channel to another wireless device (the dedicated DCI being used to schedule a PDSCH or PUSCH [0031-32] FIG.2).  

1 Regarding claim 10, the modified FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises:  3transmitting a physical sidelink shared channel to another wireless device (LEE: communication between UEs through a Physical Sidelink Shared Channel (PSSCH) [0099] which is used as a resource pool that is used by a transmitting UE for transmitting user data [0111] FIG.13).  

1 Regarding claim 11, FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises:  3transmitting a physical downlink shared channel to another wireless device (the dedicated DCI being used to schedule a PDSCH or PUSCH [0031-32] FIG.2).    

1 Regarding claim 12, FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises:  3receiving a physical downlink shared channel from another wireless device (the dedicated DCI being used to schedule a PDSCH or PUSCH [0031-32] FIG.2).    

claim 13, the modified FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises:  3receiving a physical sidelink shared channel from another wireless device (LEE: communication between UEs through a Physical Sidelink Shared Channel (PSSCH) [0099] which is used as a resource pool that is used by a transmitting UE for transmitting user data [0111] FIG.13).

1 Regarding claim 14, FENG teaches the method of claim 1, wherein communicating over the physical 2shared channel during the transmission time interval comprises: receiving a physical uplink shared channel from another wireless device (the dedicated DCI being used to schedule a PDSCH or PUSCH [0031-32] FIG.2).    

1 Regarding claim 15, FENG teaches the method of claim 1, wherein the device in the wireless network 2comprises a node in an integrated access and backhaul network (network base station [0024] FIG.1).

Regarding claims 16-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-15, where the difference used is the limitations were presented from a “method in the transmitting device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 29, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from an “apparatus in the receiving” side with a processor and memory and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 30, related to the same limitation set for hereinabove in claim 16, where the difference used is the limitations were presented from an “apparatus in the transmitting” side with a processor and memory and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.



Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472